El Juez Asociado Señob De Jesús
emitió la opinión del tribunal.
El apelante fue sentenciado a reclusión perpetua por na delito de asesinato en primer grado. Basa este recurso en el error qne imputa a la corte inferior al no haberle permi-tido presentar evidencia del carácter peligroso y pendenciero de la víctima. La corte fundó sn resolución en qne para qne esa evidencia fuese admisible, precisaba que el acusado en persona hubiese admitido haber dado muerte al interfecto, sin qne bastara que el abogado defensor al presentar el caso al jurado hiciera constar que el acusado había dado muerte a la víctima, y no obstante haberse presentado evidencia ten-dente a establecer un caso de defensa propia.
La discusión del alegado error requiere un examen de la transcripción de evidencia, pero como del récord en apela-ción resulta que la transcripción fue certificada por el suce-sor del juez que presidió el juicio, y el fiscal de este Tribunal ha solicitado la desestimación del recurso precisamente por ese motivo, es necesario resolver la moción del fiscal antes de entrar a considerar los méritos del recurso.
Hasta que se aprobó la Ley núm. 4 de 18 de abril de 1925 (pág. 109), el procedimiento para elevar al Tribunal Supremo la evidencia presentada en una causa criminal estaba regulado por el art. 298 del Código de Enjuiciamiento Criminal. Ese artículo sólo permitía la presentación de una exposición del caso, que debía ser certificada por el juez que presidió el juicio. Si antes de aprobar la exposición del caso el juez cesaba en el ejercicio de su cargo, esa circunstancia no le privaba de la facultad de aprobarla, y si dejaba de hacerlo podía la parte recurrir a la Corte Suprema para que la resolviera y aprobara. De suerte que en ningún caso el sucesor del juez que presidió el juicio tenía facultad para aprobar la exposición del caso.
Pero como ya hemos anticipado, el medio de elevar la evidencia al Tribunal Supremo fue modificado por la Ley *174núm. 4 de 1925, exmiendatoria del art. 356 del Código de En-juiciamiento Criminal. ' La nueva Ley concedió al apelante la opción de elevar la prueba mediante una exposición del caso o de hacerlo mediante la transcripción de evidencia pre-parada por el taquígrafo. Esta Ley nada dispuso para el caso de que el juez que presidió el juicio cesara en el ejer-cicio de su cargo antes de certificar la exposición del caso o la transcripción de evidencia, ni concedió jurisdicción a este Tribunal para certificarla si el referido juez por cual-quier causa dejase de hacerlo, conforme proveía el art. 298. En cambio, dispuso que una vez archivada en la secretaría de la corte la exposición del caso o la transcripción de evi-dencia, el secretario dará cuenta de ello al juez — sin especi-ficar que fuera al juez que presidió el juicio, como lo hacía el art. 298 — y el juez fijará la fecha en que ante él deberán comparecer el acusado o su abogado y el fiscal del distrito para la aprobación de la exposición del caso o de la trans-cripción de evidencia.
El no disponer la Ley de 1925 que la exposición del caso o la transcripción de evidencia deberán necesariamente ser aprobadas por el juez que presidió el juicio; el no conce-derle jurisdicción a dicho juez para aprobarlas después de haber cesado en el ejercicio de su cargo; el no conceder a la Corte Suprema jurisdicción para aprobarlas cuando el juez que presidió el juicio dejare de hacerlo, como se dispo-nía en el art. 298, y por último, el no haber prohibido esa facultad a su sucesor, indica a nuestro juicio que fué la in-tención legislativa, que al cesar por cualquier causa en el ejercicio del cargo el juez que presidió el juicio, ese deber x’Ocayese sobre su sucesor, como cualquier otro asunto que el anterior juez hubiese dejado pendiente de terminación. Si el Tribunal Supremo, que no está en mejores condiciones que el sucesor del juez que presidió el juicio, podía bajo el art. 298, en las circunstancias ya expresadas, aprobar y certificar la ex-posición del caso, no vemos por qué, bajo la ley vigente, el *175sucesor del juez no pueda como parte de sus deberes apro-bar la exposición del caso o la transcripción de evidencia.
Los casos de El Pueblo v. Coll, 18 D.P.R. 361 (1912), y Pueblo v. Collado, 33 D.P.R. 118 (1924), invocados por el fiscal para sostener que el sucesor del juez que presidió el juicio carece de jurisdicción para aprobar la transcripción de evidencia, no tienen aplicación al presente caso, pues fue-ron resueltos cuando regía el art. 298 del Código de Enjui-ciamiento Criminal. Tampoco arroja luz en esta discusión el caso de State v. Morris, 132 S. W. 590 (Mo., 1910), invo-cado por el apelante en oposición a la tesis del fiscal, pues ese caso fue resuelto, en cuanto al punto que discutimos, por un estatuto del Estado de Missouri que expresamente auto-rizaba al sucesor del juez que presidió el juicio para certi-ficar la exposición del caso que hubiere quedado pendiente de aprobación por su antecesor.
Teniendo el sucesor del juez que presidió el juicio juris-dicción para aprobar la transcripción de evidencia, procede denegar la moción de desestimación presentada por el fiscal. Esta conclusión nos conduce a la consideración del caso en sus méritos.
Los autos revelan que al presentar su caso al jurado, la defensa expresó que el acusado admitía que había dado muerte a la víctima, pero que lo había hecho en defensa propia.
La teoría del fiscal fue al efecto de que el interfecto ha-cía hora y media que se hallaba sentado en una silla ha-blando con dos amigos cerca de una de las dos puertas del cafetín El Jockey, en la calle (lomerío de Bayamón; que el acusado hacía media hora se hallaba de pie junto a la otra puerta del cafetín, y sin que mediaran palabras, sacó un re-vólver e hizo un disparo contra el interfecto; que éste rápi-damente se levantó y anduvo dos o tres pasos, hacia donde estaba el acusado, quien le hizo un segundo disparo a una distancia de tres pies, e inmediatamente cayó la víctima.
*176La de la defensa fue al efecto de que el'día de autos el acusado penetró en el cafetín El Jockey; que en esos mo-mentos la víctima estaba tomando un vaso de maví, y al ver al acusado tiró el vaso e hizo un ademán de sacar un arma (uno de los testigos dice que le vió un cuchillo), dirigién-dose hacia el acusado; que éste retrocedió hasta llegar a la (¡alie, y de allí le hizo los disparos fatales.
En adición a esta prueba el acusado presentó otro tes-tigo, quien declaró que hacía más de diez o doce años que conocía al acusado y a la víctima; que los dos eran viejos amigos, que eran del mismo pueblo, y habían extinguido con-denas juntos(1) que ambos frecuentaban su cafetín denomi-nado La Reforma; que al salir el acusado de la prisión en-tabló relaciones ilícitas con la querida del interfecto; que éste tuvo conocimiento de esas relaciones, y tres días antes del suceso le dijo al testigo que entre él (el interfecto) y el acusado habría de suceder algo grave: que él mataría al acusado, o el acusado lo mataría a él; que el testigo puso en conocimiento del acusado estas manifestaciones, y suplicó tanto al acusado como a la víctima que hicieran lo posible por no visitar su cafetín.
Otro testigo de la defensa declaró que en la mañana del día en que ocurrió el suceso se encontró con la víctima, quien pasaba frente a la casa del acusado, y hallándose éste en el balcón, la víctima lo llamó, requiriéndole para que le entre-gara una cadena que decía que el acusado tenía y que per-tenecía a la querida de la víctima; que se inició una discu-sión entre ellos, y el testigo, observando que la víctima por-taba un cuchillo, se llevó del sitio al acusado, de ese modo evitando un conflicto entre ellos.
Como podrá verse, el acusado presentó a la consideración del jurado un caso que envolvía la defensa propia.
La evidencia que ofreció el acusado para demostrar el carácter peligroso y pendenciero de la víctima fue (1) el *177testimonio del dneño del cafetín La Reforma, a quien la de-fensa preguntó qué clase de persona era el interfecto, y si tenía conocimiento de actos de agresión por él realizados, y (2) la declaración de Balbino González Montalvo, alcaide de la cárcel de distrito de San Juan, con el récord de la víc-tima, con el fin de probar que en distintas ocasiones el in-terfecto había realizado delitos de sangre por los cuales fue sentenciado, que tenía un extenso récord penal y era persona de carácter peligroso. Objetada esta evidencia por el fiscal, la corte sostuvo la objeción.
El fundamento que expresó la corte inferior para no ad-mitir esa evidencia es manifiestamente errónea. Sostener que esa prueba es inadmisible porque el acusado en persona no había admitido haber dado muerte a la víctima, equivale a privar al acusado del derecho que tiene de abstenerse de declarar. Si el acusado por medio de su abogado, al pre-sentar el caso al jurado, admitió haber dado muerte a la víctima, esa admisión obligaba al acusado lo mismo que si él en persona la hubiera hecho.
Pero el hecho de que el fundamento de la resolución ne-gándose a admitir esa evidencia fuera erróneo, no nos re-leva del deber de determinar si la evidencia ofrecida por la defensa era admisible, pues en caso de no serlo, el error no perjudicaba los derechos del acusado, y consecuentemente procedería la confirmación de la sentencia.
El récord penal de la víctima y la pregunta que se le hizo al dueño del cafetín La Reforma sobre si tenía conoci-miento de actos de agresión realizados por el interfecto, hu-bieran tendido a probar el carácter de la víctima mediante actos específicos.
Estando envuelta en este caso la determinación de si la muerte fué causada en defensa propia, ¿ eran admisibles en evidencia los actos específicos que el acusado se proponía probar?
Existe una mareada discrepancia entre las autoridades sobre esta cuestión. La regla ortodoxa que aún prevalece *178en muchas jurisdicciones únicamente permitía, para probar el carácter pendenciero y peligroso de la víctima, la eviden-cia sobre la reputación como persona pendenciera y peligrosa dentro de la comunidad en que vivía, con exclusión de actos específicos de violencia o crímenes realizados por dicha persona, debiendo como condición precedente a la admisión de la prueba sobre reputación, presentarse evidencia sustancial tendente a demostrar que el acusado tenía conocimiento de esa reputación al tiempo del encuentro.
Pero la regla moderna en la mayoría de las jurisdiccio-nes admite la prueba de actos específicos de la víctima cuando está envuelta la defensa propia, en dos casos distin-tos: (1) cuando está en controversia la cuestión de si lo. agresión partió del'acusado o de la víctima; y (2) cuando el acusado trata de probar que al dar muerte a la víctima tenía motivo real o aparente para creer — considerando el carácter peligroso de la víctima — que al ser atacado por ésta se hallaba en inminente peligro de perder su vida o recibir grave daño corporal. En cuanto al primer caso, parece claro que si la víctima ha demostrado en ocasiones anteriores que era propensa a realizar tales actos de violencia, esa propen-sión constituiría una circunstancia a ser considerada por el jurado con el resto de la prueba, a los efectos de determinar cuál de los dos, la víctima o el acusado, había iniciado el combate. Bajo este primer caso, no es necesario que el acu-sado pruebe que tenía conocimiento de esos actos de violen-cia con anterioridad al encuentro. 1 Wigmore on Evidence (tercera ed., 1940), secs. 63 y 198, págs. 467 et seq. y 676 et seq.; State v. Blee, 133 Iowa 725 (1907); Burford v. Commonwealth, 20 S.W. 2d 509 (Va., 1942); State v. Waldron, 75 S. E. 558 (W. Va., 1912); 25 Calif. L. Rev. 459; 1 Wharton’s Criminal Evidence, sec. 324 et seq. Véanse ade-más Allison v. United States, 160 U. S. 203 (1895); Wiggins v. People, etc., in Utah, 3 Otto. 465 (U. S., 1876); Winner v. State, 125 Atl. 397 (Md., 1924); 73 U. of Pa. L. Rev. 79.
*179. En cnanto al segundo caso, es indispensable establecer previamente a la presentación de la prueba de tales actos específicos de violencia, que el acusado tenía conocimiento de ellos al tiempo de su encuentro con la víctima. 2 Wigmore, op. cit., see. 248, pág. 61 et seq., see. 246, pág. 44 et seq.; State v. Gordon, 181 Atl. 361 (Del., 1935); McKee v. State, 154 N. E. 372 (Ind., 1926); State v. Wilson, 17 N. W. 2d 138 (Iowa, 1945); Jones v. State, 35 A. 2d 916 (Md., 1944); Jackson v. State, 147 S. W. 2d 1078 (Tex., 1940); Beckham v. State, 109 S. W. 2d 764 (Tex., 1937); State v. Walker, 115 S. E. 443 (W. Va., 1922); 121 A.L.R. 390. Cf. Preston v. United States, 80 F. 2d 702, 703, (1935).
Refiriéndose a la admisibilidad de evidencia de actos es-pecíficos, dice el Profesor Wigmore:
“El estado actual de la ley en términos generales favorece la admisibilidad de tales actos.
“Sin embargo, en la mayoría de las jurisdicciones esa evidencia fué durante largo tiempo absolutamente excluida. En algunos casos, esto se debía a que se trataba de probar el carácter del interfecto objetivamente por actos específicos . . . ; pero el verdadero pro-pósito de esa evidencia es meramente demostrar una conducta tal que naturalmente hubiera producido aprensión, bien indicara obje-tivamente un rasgo permanente del carácter o no. Sin duda, ciertas analogías en la ley (aparte de lo que el sentido común indica) favo-recen la admisibilidad de esa evidencia; porque si actos nocivos espe-cíficos de un animal son pertinentes para demostrar que su dueño tenía conocimiento de sus resabios (viciousness) . . . , y si un acto específico de mala conducta de un empleado es pertinente para demostrar que su patrono tenía conocimiento de su incompetencia . . ., entonces, actos específicos de inescrupulosa violencia muy bien pueden considerarse pertinentes para demostrar aprensión de ser atacado por esa persona. La verdadera solución consiste en ejercitar dis-creción y admitir tales actos específicos cuando el sentido común nos indique que pudieron legítimamente producir aprensión en el acu-,sado. ” 2 Wigmore, op. cit., see. 248, pág. 61.
Y en otra parte de su obra, dice el autor:
■ “Cuando el carácter turbulento del interfecto, en un juicio por homicidio [homicide, vocablo genérico que en inglés incluye el ase-*180fiiuato], es pertinente . . . , no bay razón sustancial que impida probar el carácter presentando evidencia de actos específicos dé| conducta violenta o pendenciera. Tales actos específicos pueden ser muy significativos; el número de ellos que pueda presentarse puede ser controlado discrecionalmente por la corte; y las consideraciones que se exponen para rechazar esa evidencia . . . tienen poca o ninguna fuerza persuasiva.” 1 Wigmore, op. tit., sec. 198, pág. 676.
No abrigamos duda de que la doctrina que acabamos de exponer descansa sobre principios de lógica y está sostenida, como hemos indicado, por la mayoría de las autoridades en el continente. Pero a los efectos de esta jurisdicción, no parece sabio adoptarla en toda su extensión. Se sirven me-jor los fines de la justicia limitando la admisión de actos es-pecíficos a la prueba de convicciones por cielitos de sangre. De ese modo se destruye la objeción que a esta doctrina se ha levantado, en el sentido de que la admisión de actos es-pecíficos daría lugar a traer al juicio cuestiones colaterales c[ue prolongarían innecesariamente los juicios, a la vez que distraerían la atención del jurado sobre la verdadera cues-tión en controversia.
Esta prueba de convicciones podrá presentarse en las dos clases de casos a que nos referimos anteriormente, es decir: (a) cuando está en controversia cuál de los dos, el acusado o la víctima, inició el combate, y (b) cuando el acusado trate de probar que tenía motivos para creer al ser atacado por la víctima que se hallaba frente a un enemigo peligroso. Claro es que si el acusado trata de probar crímenes de san-gre cometidos por la víctima, el Pueblo puede presentar evi-dencia para probar convicciones de la misma clase por parte del acusado. 1 Wigmore, op. cit., sec. 63, pág. 472.
En el presente caso la prueba de que el interfecto había extinguido condenas por delitos de sangre al mismo tiempo que el acusado extinguía sentencias en la misma institución penal, especialmente cuando surge de la prueba que eran amigos antes de ingresar en la cárcel de distrito y durante su reclusión en ella, racionalmente establece que el acnsado *181al tiempo del encuentro tenía conocimiento de las conviccio-nes del interfecto por delitos de sangre. Siendo ello así, la evidencia del récord penal de la víctima ofrecida por el acu-sado para probar que al enfrentarse con el interfecto en el momento del encuentro el acusado tenía motivo para creer que se bailaba ante un enemigo peligroso, era admisible.
Toda vez que en el presente caso se bailaba en contro-versia cuál de los dos inició el combate, también esa prueba de convicciones era admisible para ese fin.
Siendo admisible la evidencia de las convicciones de la víctima bajo una y otra teoría, al denegar la corte la admi-sión en evidencia del récord penal del interfecto incurrió en error perjudicial a los derechos sustanciales del acusado, y por consiguiente procede revocar la sentencia y devolver el caso a la corte inferior para la celebración de un omevo juicio.

 Estas condenas, como veremos más adelante, eran por delitos de sangre.